Per Curiam,
In Hunt & Lehman’s Appeal, 105 Pa. 128, the rule in regard to equitable conversions of real estate, was stated as follows: “ In order to work a conversion, there must be either, 1st, a positive direction to sell; or, 2d, an absolute necessity to sell, in order to execute the will; or, 3d,, such a blending of real and personal estate by the testator in his will as clearly to show that he intended to create a fund out of both real and personal estate, and to bequeath the said fund as money.” This case comes within the third, and perhaps the second, of the above propositions. We think the will of the testator clearly shows an intent to blend his real and personal estate together and to distribute it as money. To enable his executors to do this, he gives them a power of sale, and adds thereto these significant words : “ I hereby give them five years after my death to sell and divide my estate as directed above.” We are of opinion that when he gave his executors five years after his death to sell his real estate, he meant that they should sell within five years.
The decree is affirmed and the appeal dismissed at the costs of the appellants. W. T. B.